Title: From Benjamin Franklin to Deborah Franklin, 17 August 1771
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Aug. 17. 1771
I wrote to you some time since to go by Capt. Falconer, but he is still here. I have since written to you per Packet. And now write this Line to let you know I continue pretty well, but find more Exercise necessary to preserve my Health, and therefore am about to make the Tour of Ireland with my old Friend Mr. Jackson, purposing to return thro’ Scotland, and to be in London [once?] again, God willing, before the Parliament meets, that is, in about Six Weeks.
I have received your kind Letters of June the 29th. and July 6. I would not have you send me the Receipts for the Money you pay, as they can be of no Use here, and may possibly be lost. But it would be agreable to me to see from time to time an Account of the considerable Sums.

I am glad the little Fellow continues well, and that Sally is so careful to be with him out of Town during the Hot Weather. I consider her as nursing him for me, and shall pay her handsomely for her Trouble when I return.
I receiv’d the enclos’d Letters lately from our Relations by Marriage still remaining at Birmingham. Mr. Tyler who is mention’d in them brought them to me. He has concluded to go over and settle in Philadelphia, and I have given him a Letter of Introduction to you.
I have been three Weeks at my Friend the Bishop’s, and he has made me promise to spend the Christmas Holidays with him; which I shall do if I live and am well. My Love to all enquiring Friends, from Your affectionate Husband
B Franklin
 Addressed: To / Mrs Franklin / at / Philadelphia / per favour of / Mr Foxcroft.